PRELIMINARY COPY COMMUNICATION INTELLIGENCE CORPORATION 275 Shoreline Drive, Suite500 Redwood Shores, California 94065 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS NOVEMBER 20, 2013 To the Stockholders of Communication Intelligence Corporation: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (the “Annual Meeting”) of Communication Intelligence Corporation, a Delaware corporation (the “Company”), will be held at the Company’s Headquarters, 275 Shoreline Drive, Suite 500, Redwood Shores, California 94065, on November 20, 2013, at 1:00p.m. Pacific Time, for the following purposes, all as more fully described in the attached Proxy Statement: 1. To elect five directors; 2. To consider and vote upon a proposal to amend our Certificate of Incorporation to increase the number of shares of authorized Seried D-1 Preferred Stock ; 3 . To consider and vote upon a proposal to amend our Certificate of Incorporation to increase the number of shares of authorized Seried D-2 Preferred Stock; 4. To ratify the appointment of PMB Helin Donovan, LLP as the Company’s independent auditors for the year ending December31, 2013; and 5 . To transact such other business as may properly come before the Annual Meeting. You are urged to carefully read the attached Proxy Statement and the additional information concerning the matters to be considered at the meeting. The Board of Directors has fixed the close of business on September 23, 2013, as the record date. Only stockholders of record at the close of business on the record date will be entitled to notice of and to vote at the Annual Meeting or any postponements or adjournments thereof. A list of the stockholders will be available for inspection at the Company’s Headquarters, 275 Shoreline Drive, Suite500, Redwood Shores, California 94065, at least ten days before the Annual Meeting and at the Annual Meeting. YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, IT IS STILL IMPORTANT THAT YOUR SHARES BE REPRESENTED. PLEASE SUBMIT A PROXY TO VOTE YOUR SHARES IN ONE OF THREE WAYS: VIA INTERNET, TELEPHONE OR MAIL. IF YOU CHOOSE TO SUBMIT YOUR PROXY BY MAIL, PLEASE COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED AT YOUR EARLIEST CONVENIENCE. IF YOU DO ATTEND THE ANNUAL MEETING AND WISH TO VOTE IN PERSON, YOU MAY WITHDRAW YOUR PROXY AT THAT TIME. Redwood Shores, California October [_], 2013 By Order of the Board of Directors Philip S. Sassower Chairman and Chief Executive Officer PRELIMINARY COPY COMMUNICATION INTELLIGENCE CORPORATION 275 Shoreline Drive, Suite500 Redwood Shores, California 94065 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS INTRODUCTION This Proxy Statement and the accompanying proxy card are being furnished to stockholders of Communication Intelligence Corporation, a Delaware corporation (the “Company”), in connection with the solicitation of proxies by the Board of Directors for use in voting at the Company’s Annual Meeting of Stockholders to be held at the Company’s Headquarters, 275 Shoreline Drive, Suite 500, Redwood Shores California, 94065, on November 20, 2013, at 1:00p.m. Pacific Time, and any adjournments or postponements thereof (the “Annual Meeting”). At the Annual Meeting, stockholders of the Company will be asked to consider and vote upon the following: 1. To elect five directors; 2. To consider and vote upon a proposal to amend our Certificate of Incorporation to increase the number of shares of authorized Seried D-1 Preferred Stock ; 3 . To consider and vote upon a proposal to amend our Certificate of Incorporation to increase the number of shares of authorized Seried D-2 Preferred Stock; 4. To ratify the appointment of PMB Helin Donovan, LLP as the Company’s independent auditors for the year ending December31, 2013; and 5 . To transact such other business as may properly come before the Annual Meeting. This Proxy Statement and the accompanying proxy card, together with a copy of the Company’s Annual Report to Stockholders, are first being mailed or delivered to stockholders of the Company on or about October 7, 2013. WHETHER OR NOT YOU ATTEND THE ANNUAL MEETING, YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE ASKED TO VOTE YOUR SHARES BY PROXY VIA INTERNET, TELEPHONE OR MAIL, REGARDLESS OF THE NUMBER OF SHARES YOU OWN. SHARES CAN BE VOTED AT THE ANNUAL MEETING ONLY IF THE HOLDER IS REPRESENTED BY PROXY OR IS PRESENT. VOTING SECURITIES The Board of Directors has fixed September 23, 2013, as the record date (“Record Date”) for purposes of determining the stockholders entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof. Accordingly, only holders of record of shares of the Company’s Common Stock (“Common Stock”) and SeriesA-1 Cumulative Convertible Preferred Stock (“SeriesA-1 Preferred Stock”), Series B Participating Convertible Preferred Stock (“Series B Preferred Stock”) and Series C Participating Convertible Preferred Stock (“Series C Preferred Stock”) at the close of business on such date are entitled to notice of, and to vote at, the Annual Meeting. At the close of business on the record date, there were approximately 812 beneficial owners of 225,824,328outstanding shares of our Common Stock, five beneficial owners of 991,103 outstanding shares of our SeriesA-1 Preferred Stock, 34 beneficial owners of 10,563,687 outstanding shares of our Series B Preferred Stock, 38 beneficial owners of 4,384,988 outstanding shares of our SeriesC Preferred Stock, 18 beneficial owners of 1,413,405 outstanding shares of Series D-1 Preferred Stock and 56 beneficial owners of 4,399,842 outstanding shares of Series D-2 Preferred Stock.Each holder of Common Stock is entitled to one vote for each share of our Common Stock held by such holder. Except as otherwise required by law or our Certificate of 2 PRELIMINARY COPY Incorporation, Shares of SeriesA-1 Preferred Stock, the Series B Preferred Stock, the Series C Preferred Stock, the Series D-1 Preferred Stock and Series D-2 Preferred Stock vote with the holders of Common Stock on an as-converted basis. As of the record date each share of (i) SeriesA-1 Preferred Stock is convertible into 7.1429 shares of Common Stock. Accordingly, the 991,103 outstanding shares of SeriesA-1 Preferred Stock are convertible into 7,079,350 shares of Common Stock, and the holders of SeriesA-1 Preferred Stock are entitled to 7,079,350 votes for their shares of SeriesA-1 Preferred Stock, (ii) Series B Preferred Stock are convertible into 23.0947 shares of Common Stock. Accordingly, the 10,563,687 outstanding shares of Series B Preferred Stock are convertible into 243,965,182 shares of Common Stock, and the holders of Series B Preferred Stock are entitled to 243,965,182 votes for their shares of Series B Preferred Stock, (iii) Series C Preferred Stock is convertible into 44.4444 shares of Common Stock. Accordingly, the 4,384,988 outstanding shares of Series C Preferred Stock are convertible into 194,888,161 shares of Common Stock, and the holders of Series C Preferred Stock are entitled to 194,888,161 votes for their shares of Series C Preferred Stock, (iv) Series D-1 Preferred Stock is convertible into 44.4444 shares of Common Stock. Accordingly, the 1,413,405 outstanding shares of Series D-1 Preferred Stock are convertible into 62,817,937 shares of Common Stock, and the holders of Series D-1 Preferred Stock are entitled to 62,817,937 votes for their shares of Series D-1 Preferred Stock and (v) Series D-2 Preferred Stock is convertible into 20.0000 shares of Common Stock. Accordingly, the 4,399,842 outstanding shares of Series D-2 Preferred Stock are convertible into 87,996,840 shares of Common Stock, and the holders of Series D-1 Preferred Stock are entitled to 87,996,840 votes for their shares of Series D-2 Preferred Stock on all matters to be voted on by the holders of the Common Stock. If a choice as to the matters coming before the Annual Meeting has been specified by a stockholder “FOR,” “AGAINST” or “ABSTAIN” on the proxy card, which is duly returned and properly executed, the shares will be voted accordingly. If no choice is specified on the returned and properly executed proxy card, the shares will be voted FOR each nominated director and FOR approval of all proposals described in the Notice of Annual Meeting and in this Proxy Statement. The Board of Directors does not know of any matters other than those described in the Notice of Annual Meeting that are to come before the Annual Meeting. The presence in person or by proxy of a majority of the total number of outstanding shares of Common Stock (including outstanding shares of SeriesA-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock and Series D-2 Preferred Stock being voted on an as- converted basis) entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting. If less than a majority of outstanding shares entitled to vote are represented at the Annual Meeting, a majority of the shares present at the Annual Meeting may adjourn the Annual Meeting to another date, time or place, and notice need not be given of the new date, time or place if the new date, time or place is announced at the Annual Meeting before an adjournment is taken. Whether or not you plan to attend the Annual Meeting, you may submit a proxy to vote your shares via Internet, telephone or mail as more fully described below: • By Internet: Go to www.proxyvote.com and follow the instructions. You will need your proxy card to submit your proxy. • By Telephone: Call 1-800-690-6903 and follow the voice prompts. You will need your proxy card to submit your proxy. • By Mail: Mark your vote, sign your name exactly as it appears on your proxy card, date your proxy card and return it in the envelope provided. If you vote via the Internet or by telephone, your electronic vote authorizes the persons designated on the enclosed form of proxy in the same manner as if you signed, dated and returned your proxy card. If you vote by Internet or by telephone, do not return your proxy card. If your shares are held in “street name” (that is, in the name of a bank, broker or other holder of record), you will receive instructions from the holder of record that you must follow in order for your shares to be voted. Internet and/or telephone voting also will be offered to stockholders owning shares through most banks and brokers. Attendance at the meeting will not automatically revoke a previously-submitted, properly-executed proxy. A stockholder executing a proxy card pursuant to this solicitation may revoke his or her proxy at any time prior to its use by: • delivering to the Secretary of the Company a signed notice of revocation; · delivering a properly executed proxy card with a later date than the proxy card being revoked; 3 PRELIMINARY COPY • submitting a proxy by Internet or telephone at a later date than the proxy card being revoked; or • attending the meeting, revoking the previously-granted proxy and voting in person. In order to be effective, all revocations or a subsequently filed proxy card must be delivered to the Company at the address listed above no later than November 19, 2013, 5:00p.m., local time. All valid unrevoked proxies will be voted at the Annual Meeting and any adjournments or postponements thereof. Under Delaware law, stockholders are not entitled to appraisal rights with respect to any of the proposals set forth in this Proxy Statement. Proxy cards marked as abstaining will be treated as present for the purpose of determining whether there is a quorum for the Annual Meeting, but will not be counted as voting on any matter as to which abstention is indicated. Broker “non-votes” (i.e.,the submission of a proxy by a broker or nominee specifically indicating the lack of discretionary authority to vote on the matter) will not be treated as present for purposes of determining whether there is a quorum for the Annual Meeting unless the broker is given discretion to vote on at least one matter on the agenda. If a quorum is present at the Annual Meeting: (a)(i) the three nominees for Preferred Stock Director (as identified in Proposal 1 below), two of which have been designated by Phoenix Venture Fund LLC (“Phoenix”) and the other of which has been designated by a majority of the outstanding shares of Series B Preferred Stock, will be elected by the outstanding shares of Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis, and (ii) the two nominees for Common Stock Director (as identified in Proposal 1 below) receiving the greatest number of votes (a plurality) from the outstanding shares of Common Stock and Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, will be elected. Abstentions and broker non-votes will not affect whether director nominees have received the requisite number of affirmative votes. (b)The proposal to amend the Certificate of Incorporation to increase the authorized number of shares of Seried D-1 Preferred Stock will be adopted if it receives the affirmative vote of (i)a majority of outstanding shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (ii) a majority of outstanding shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (iii) a majority of outstanding shares of Series B Preferred Stock voting as a separate class, (iv) a majority of outstanding shares of Series C Preferred Stock voting as a separate class, (v) a majority of outstanding shares of Series D-1 Preferred Stock voting as a separate class, and (vi) a majority of outstanding shares of Series D-2 Preferred Stock voting as a separate class.Abstentions and broker non-votes will have the effect of a “NO” vote. (c)The proposal to amend the Certificate of Incorporation to increase the authorized number of shares of Seried D-2Preferred Stock will be adopted if it receives the affirmative vote of (i)a majority of outstanding shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (ii) a majority of outstanding shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (iii) a majority of outstanding shares of Series B Preferred Stock voting as a separate class, (iv) a majority of outstanding shares of Series C Preferred Stock voting as a separate class, (v) a majority of outstanding shares of Series D-1 Preferred Stock voting as a separate class, and (vi) a majority of outstanding shares of Series D-2 Preferred Stock voting as a separate class.Abstentions and broker non-votes will have the effect of a “NO” vote. ( d )The proposal to ratify PMB Helin Donovan, LLP as the Company’s independent registered public accounting firm for the year ending December31, 2013, will be approved if it receives more affirmative votes than negative votes from the outstanding shares of Common Stock and Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis. Abstentions and broker non-votes will not affect the passage of this proposal. A proxy card gives discretionary authority to the persons named therein with respect to any amendments or modifications of the Company’s proposals and any other matters that may be properly proposed at the Annual Meeting. The shares represented by all valid non-revoked proxies will be voted in accordance with the instructions marked therein. EXECUTED BUT UNMARKED PROXIES WILL BE VOTED FOR ALL PROPOSALS. If any other matter properly comes before the Annual Meeting, the proxies solicited hereby will be exercised in accordance with the reasonable judgment 4 PRELIMINARY COPY of the proxy holders named therein. If the meeting is adjourned or postponed, your shares will be voted by the proxy holders on the new meeting date as well, unless you have revoked your proxy instructions before that date. The Company will pay the cost of its proxy solicitation. Some of the Company’s employees may also solicit stockholders personally and by telephone. None of these employees will receive any additional or special compensation for doing this. Your cooperation in promptly submitting your proxy via Internet, telephone or mail will help to avoid additional expense. If you are a stockholder of record and you plan to attend the Annual Meeting, please indicate this when you vote your shares via Internet, telephone or mail. If you are a beneficial owner of shares of Common Stock or SeriesA-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock or Series D-2 Preferred Stock held by a bank, broker or other nominee, you will need proof of ownership to be admitted to the Annual Meeting. A recent brokerage statement or letter from the bank, broker or other nominee are examples of proof of ownership. If you want to vote in person your shares of the Company’s stock held in street name, you will have to obtain a proxy, executed in your favor, from the holder of record. PROPOSAL 1 ELECTION OF DIRECTORS The Bylaws of the Company provide that the Board of Directors shall consist of such number of directors, with a minimum of three, as the Board of Directors may determine from time to time. The authorized number of directors is five. The current Board of Directors consists of five persons, and no vacancies. So long as 20% of the shares of Series B Preferred Stock originally issued in August 2010 remain outstanding, the Company’s Board will consist of (i) three Preferred Stock Directors (as identified below), two of which are designated by Phoenix and the other of which is designated by a majority of the outstanding shares of Series B Preferred Stock, who will be elected by the outstanding shares of Series B Preferred Stock and Series C Preferred Stock, voting together as one class on an as-converted basis, and (ii) two Common Stock Directors (as identified below), who will be elected by the outstanding shares of Common Stock and Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock and Series D-2 Preferred Stock voting together as one class on an as-converted basis.Phoenix has designated Philip S. Sassower and Andrea Goren as Preferred Stock Director nominees, and holders of a majority of the shares of Series B Preferred Stock have designated Stanley Gilbert as the other Preferred Stock Director nominee.Jeffrey Holtmeier and David Welch were selected as the Common Stock Director nominees by the independent directors of the Board, and their selection as Common Stock Director nominees was subsequently ratified by the full Board. Each director elected at this Annual Meeting will serve for one year or until his successor is duly elected and qualified or his earlier resignation, removal or disqualification. Unless otherwise instructed, the proxy holders named in the proxy card will vote (i) the shares of Series B Preferred Stock and Series C Preferred Stock represented by proxies received by them for the election of the three Preferred Stock Director nominees to the Board of Directors, and (ii) the shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock and Series D-2 Preferred Stock represented by proxies received by them for the election of the two Common Stock Director nominees to the Board of Directors. In the event that any Preferred Stock Director or Common Stock Director nominee of the Company is unable or declines to serve as a director at the time of the Annual Meeting, the shares will be voted for the election of any nominee designated in accordance with the above parameters. The Company is not aware of any nominee who will be unable or will decline to serve as a director. THE BOARD OF DIRECTORS CONSIDERED THE PROPOSAL AND UNANIMOUSLY RECOMMENDS THAT THE STOCKHOLDERS VOTE IN FAVOR OF EACH OF THE DIRECTOR NOMINEES. 5 PRELIMINARY COPY Director Nominees The following table sets forth certain information concerning the Directors of the Company (each of whom is also a Director Nominee): PREFERRED STOCK DIRECTORS: Name Age Year First Elected or Appointed Philip S. Sassower 73 Andrea Goren 46 Stanley Gilbert(1)(2) 74 COMMON STOCK DIRECTORS: Name Age Year First Elected or Appointed Jeffrey Holtmeier(1)(2) 55 DavidE. Welch(1)(2) 66 Member of the Audit Committee (Chairman DavidE. Welch) Member of the Compensation Committee (Chairman Stanley Gilbert) The business experience of each of the directors for at least the past five years includes the following: Philip S. Sassower has served as the Company’s Chairman and Chief Executive Officer since August 2010.Mr. Sassower is a Managing Director of SG Phoenix LLC, a private equity firm, and has served in that capacity since May 2003. Mr. Sassower has also been Chief Executive Officer of Phoenix Enterprises LLC, a private equity firm, and has served in that capacity since 1996. In addition, Mr. Sassower has served as Chief Executive Officer of Xplore Technologies Corp. (OTCQB: XLRT) since February 2006 and has been a director of Xplore Technologies Corp. and served as Chairman of its board of directors since December 2004. On May 13, 2008, Mr. Sassower was named Chairman of the Board of The Fairchild Corporation (NYSE: FA), a motorcycle accessories and aerospace parts and services company. On March 18, 2009, The Fairchild Corporation and 61 subsidiaries filed a petition for bankruptcy under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court, District of Delaware. On January 7, 2010, The Fairchild Corporation’s plan of liquidation was declared effective and the company’s board of directors was relieved of its duties. Mr. Sassower also served as Chairman of the Board of the Company from 1998 to 2002 and as Co-Chief Executive Officer of the Company from 1997 to 1998. Mr. Sassower is co-manager of the managing member of Phoenix Venture Fund LLC. Mr. Sassower’s qualifications to serve on the Board of Directors include more than 40 years of business and investment experience. Mr. Sassower has developed extensive experience working with management teams and boards of directors, and in acquiring, investing in and building companies and implementing changes. Andrea Goren has served as a director since August 2010.Mr. Goren was appointed the Company’s Chief Financial Officer in December 2010.Mr. Goren is a Managing Director of SG Phoenix LLC, a private equity firm, and has served in that capacity since May 2003. Prior to that, Mr. Goren served as Vice President of Shamrock International, Ltd., a private equity firm. Mr. Goren has been a director of Xplore Technologies Corp. (OTCQB: XLRT) since December 2004 and of The Fairchild Corporation (NYSE: FA) from May 2008 to January 2010. On March 18, 2009, The Fairchild Corporation and 61 subsidiaries filed a petition for bankruptcy under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court, District of Delaware. On January 7, 2010, The Fairchild Corporation’s plan of liquidation was declared effective and the company’s board of directors was relieved of its duties. Mr. Goren is co-manager of the managing member of Phoenix Venture Fund LLC. Mr. Goren’s qualifications to serve on the Board of Directors include his experience and knowledge acquired in approximately 14 years of private equity investing. Mr. Goren has played a significant role in SG Phoenix LLC’s private equity investments and has developed extensive experience working with management teams and boards of directors, including at numerous public companies affiliated with SG Phoenix LLC. Stanley L. Gilbert has served as a director since October 2011. Mr. Gilbert has more than 45 years of experience as a lawyer with primary specialties in wills, trusts, estate planning and administration, as well as tax planning. Mr. Gilbert is Founder, and, has been President of Stanley L. Gilbert PC since 1982. Mr. Gilbert has also been a partner of a number of law firms, including Nager Korobow, Bell Kallnick Klee and Green, and Migdal Pollack Rosenkrantz and Sherman. Mr. Gilbert has served as a Director of Planned Giving at Columbia University Medical Center’s Nathaniel Wharton Fund, which supports a broad variety of projects in basic research, clinical care and teaching since 2001. Mr. Gilbert was elected by a 6 PRELIMINARY COPY majority of CIC’s Series C and Series B Preferred stockholders voting together as a separate class on an as converted to common stock basis, and serves on CIC’s audit and compensation committees. Mr. Gilbert’s qualifications to serve on the Board of Directors include his significant tax and accounting expertise acquired through his years of practicing law. Jeffrey Holtmeier has served as a director since August 2011. Mr. Holtmeier has more than 25 years of successful entrepreneurship in the technology and communications fields. As CEO of GENext from 2001 to present, and through its subsidiary China US Business Development, LLC, Mr. Holtmeier has assisted many US companies in establishing relationships in China, where he also co-founded Koncept International, Inc., a Chinese-based VoIP and digital media technology company. Prior to his involvement in the Chinese market, Mr. Holtmeier founded, built over seventeen years and successfully sold InfiNET in 2001 to Teligent, a NASDAQ listed company. Mr. Holtmeier was a recipient of the prestigious Ernst & Young, NASDAQ/USA Today “Entrepreneur of the Year” award in 1999, and has served on the boards of numerous corporations and non-profit organizations. He serves on CIC’s audit and compensation committees. Mr. Holtmeier’s qualifications to serve on the Board of Directors include his experience as a successful entrepreneur and his experience in establishing business relationships in China. David E. Welch has served as a director since March 2004. From July 2002 to present Mr. Welch has been the principal of David E. Welch Consulting, a financial consulting firm. Mr. Welch has also been Vice President and Chief Financial Officer of American Millennium Corporation, Inc., a provider of satellite-based asset tracking and reporting equipment, from April 2004 to present. Mr. Welch was Vice President and Chief Financial Officer of Active Link Communications, a manufacturer of telecommunications equipment, from 1999 to 2002.Mr. Welch has held positions as Director of Management Information Systems and Chief Information Officer with Micromedex, Inc. and Language Management International from 1995 through 1998. Mr. Welch other directorships have been with AspenBio Pharma, Inc., from 2004 to present, PepperBall Technologies, Inc. from January 2007 to January 2009 and Advanced Nutraceuticals, Inc., from 2003 to 2006. Mr. Welch is a Certified Public Accountant licensed in the state of Colorado. He serves on CIC’s audit and compensation committees. Mr. Welch’s qualifications to serve on the Board of Directors include his significant accounting and financial expertise. Executive Officers The following table sets forth the name and age of each executive officer of the Company, or named executive officers, and all positions and offices of the Company presently held by each of them. Name Age Positions Currently Held Philip S. Sassower 73 Chairman of the Board and Chief Executive Officer Andrea Goren 46 Chief Financial Officer William Keiper 62 President and Chief Operating Officer The business experience of each of the executive officers for at least the past five years includes the following: Philip S. Sassower—see above under the heading “Proposal 1—Director Nominees.” Andrea Goren—see above under the heading “Proposal 1—Director Nominees.” William Keiper was appointed the Company’s President and Chief Operating Officer in December 2010. Mr. Keiper is Managing Partner of FirstGlobal Partners LLC where he specializes in working with investors and Boards of Directors in resolving issues related to business continuity, performance and sustainable value creation. Mr.Keiper has over 30 years of business experience, more than 18 of which have been in the management of software, technology and IT product distribution and services organizations. He was President and Chief Executive Officer of Hypercom Corporation (NYSE: HYC) from 2005 to 2007 and served as a member of its Board of Directors from 2000 to 2007. He was Chairman and Chief Executive Officer of Arrange Technology LLC, a software development services outsourcing company, from 2002 to 2005. From 1997 to 2002, he served as a principal in mergers and acquisitions firms serving middle market software and IT services companies. He was Chief Executive Officer of Artisoft, Inc., a public networking and communications software company, from 1993 to 1997, and its Chairman from 1995 to 1997. He held several executive positions, including President and Chief Operating Officer, of MicroAge, Inc., an indirect sales-based IT products distribution and services company, from 1986 to 1993, where he was a key executive in helping to profitably drive more than a billion dollar revenue increase over the course of his tenure with the company. 7 PRELIMINARY COPY BOARD OF DIRECTOR MEETINGS AND COMMITTEES The Company’s affairs are managed under the direction of the Board of Directors. Members of the Board receive information concerning the Company’s affairs through oral and written reports by management, Board and committee meetings and other means. The Company’s directors generally attend Board of Directors meetings, committee meetings and informal meetings with management and others, participate in telephone conversations and have other communications with management and others regarding the Company’s affairs. During 2012, the Board of Directors held one in person meeting, six telephonic meetings and acted by unanimous written consent on two occasions. Except for the meetings of the Audit Committee, which were held separately, and in cases where the committees acted by unanimous consent, all committee meetings were held concurrently with the formal meetings of the Board of Directors. For the year ended December31, 2012, each incumbent director participated in all of the formal meetings of the Board and each committee on which he served except Stanley Gilbert who missed one formal meeting. Directors of the Company serve until their successors are duly elected and qualified or until their earlier resignation, removal or disqualification from the Board. There are no family relationships between the Company’s directors and executive officers. Director Independence The Board of Directors has determined that Messrs. Gilbert, Holtmeier, and Welch are “independent,” as defined under the rules of the NASDAQ Stock Market relating to director independence, and Messrs. Sassower and Goren are not independent under such rules. Messrs. Welch, Gilbert, and Holtmeier serve on the Compensation Committee of the Board of Directors. Each of the members of the Compensation Committee is independent under the rules of the NASDAQ Stock Market relating to director independence.Messrs. Welch, Gilbert and Holtmeier serve on the Audit Committee of the Board of Directors.Under the applicable rules of the NASDAQ Stock Market and the SEC relating to independence of Audit Committee members, the Board of Directors has determined that Messrs. Welch and Gilbert are independent and Mr. Holtmeier is not.Mr. Holtmeier's lack of independence stems solely from the fact that he was party to a consulting agreement under which he was paid $15,000 in the year ended December 31, 2011.The Board has determined that the amount paid to Mr. Holtmeier under this contract is not material, and thus the Board determined that Mr. Holtmeier is suitable to serve on the Audit Committee. Board Committees The Company’s Board of Directors has two standing committees as set forth below. The members of each committee are appointed by the Board of Directors. Audit Committee.The Audit Committee assists the Board of Directors in the exercise of its fiduciary responsibility of providing oversight regarding the Company’s financial statements and the financial reporting processes, internal accounting and financial controls, the annual independent audit of the Company’s financial statements, and other aspects of the financial management of the Company, oversees our financial reporting process on behalf of the Board of Directors and reports to the Board of Directors the results of these activities, including the systems of internal controls that management and the Board of Directors have established. The Audit Committee, among other duties, engages the independent public accountants retained as the registered public accounting firm, pre-approves all audit and non-audit services provided by the independent public accountants, reviews with the independent public accountants the plans and results of the audit engagement, considers the compatibility of any non-audit services provided by the independent public accountants with the independence of such auditors and reviews the independence of the independent public accountants. The members of the Audit Committee are Messrs. Welch, Gilbert, and Holtmeier. Mr.Welch serves as the Audit Committee’s financial expert. Messrs. Welch and Gilbert are independent as defined under applicable rules of the NASDAQ Stock Market and the SEC relating to independence of Audit Committee member, whereas Mr. Holtmeier is not.For the reasons outlined above, the Board has concluded that Mr. Holtmeier is suited to serving on the Audit Committee. The Audit Committee conducted four meeting in the year ended December31, 2012 and all members attended that meeting. A copy of the Audit Committee charter can be found at our website, www.cic.com. Compensation Committee.The Compensation Committee generally reviews compensation matters with respect to executive and senior management arrangements and administers the Company’s stock option plans. The members of the Compensation Committee are Messrs.Welch, Gilbert, and Holtmeier. During 2012, the Compensation Committee held no 8 PRELIMINARY COPY formal meetings, but acted by unanimous written consent on two occasions. The Board has adopted a Compensation Committee Charter, a copy of which can be found on our website, www.cic.com. Nominating Committee.The Company does not have a standing Nominating Committee.Because a majority of the members of the Company’s Board of Directors are elected by holders of the outstanding shares of the Company’s Series B Preferred Stock and Series C Preferred Stock (referred to herein as the Preferred Stock Directors), the Board believes that it is unnecessary for the Company to have a separate standing Nominating Committee for selecting the two Common Stock Director nominees.Instead, the Board believes having the full Board perform this function is a pragmatic and appropriate approach under the circumstances.The independent members of the Board of Directors select and recommend to the full Board of Directors for approval nominees for the Common Stock Director positions. The Board then determines whether to approve of such nominations and present them to the Company’s stockholders for election to the Board of Directors. When selecting Common Stock Director nominees, the independent directors review the appropriate skills and characteristics required of directors in the context of prevailing business conditions. In general, the Company’s Board believes that all of its directors should possess the highest personal and professional ethics, integrity, and values, and that they should committed to representing the long-term interests of the stockholders. Directors should also have an inquisitive and objective perspective, practical wisdom, and mature judgment. We endeavor to have a Board representing diverse experience at policy-making levels in business, government, education, and technology, and in areas that are relevant to the Company’s business activities. Directors must be willing to devote sufficient time to carrying out their duties and responsibilities effectively, and should be committed to serving on the Board for an extended period of time.While not maintaining a specific policy on Board diversity requirements, the Board believes that diversity is an important factor in determining the composition of the Board and, therefore, seeks a variety of occupational and personal backgrounds on the Board in order to obtain a range of viewpoints and perspectives and to enhance the diversity of the Board. The Board does not currently engage any third-party director search firms for purposes of identifying candidates for Board service, but may do so in the future if it deems appropriate and in the best interests of the Company.The Board annually evaluates the Board’s composition.This evaluation enables the Board to update the skills and experience they seek in the Board as a whole and in individual directors, as the Company’s needs evolve and change over time. Nominations of Common Stock Director candidates by stockholders of the Company may be submitted if such nominations are made with timely notice in writing to the Secretary.For more information on this process, please see the information provided under the heading “Stockholder Proposals and Stockholder Nominations of Directors” below. The current Common Stock Director nominees were selected by the independent members of the Board of Directors, which Common Stock Director nominees were then ratified by the entire Board of Directors.The independent directors will evaluate any Common Stock Director candidate submitted by a stockholder in the same manner in which they would evaluate a candidate selected by the independent directors, employing the criteria for Board service identified above in connection with their evaluations of all such candidates. The Board does not currently have a charter or formal policy with respect to the consideration of Common Stock Director candidates recommended by stockholders.The Board has not adopted a formal policy with respect to the consideration of Common Stock Director candidates, as it has concluded that the independent directors will fairly evaluate Common Stock Director candidates put forward by stockholders, notwithstanding the absence of a formal policy. Leadership Structure of Board of Directors The Company’s Chief Executive Officer Mr.Sassower also serves as its Chairman of the Board. The Board believes that, given the size of the Company and resources available to the Company, the interests of all stockholders have been appropriately taken into consideration by having the same person holding the positions of Chief Executive Officer and Chairman of the Board. The Company’s current Chief Executive Officer possesses an in-depth knowledge of the Company, its operations, and the array of business challenges faced by the Company, all of which have been gained through years of association with the Company. The Board believes that these experiences and other insights place the Chief Executive Officer in a position to provide broad leadership for the Board as it considers strategy and as it exercises its fiduciary responsibilities to its stockholders. The Board has not previously designated a lead independent director because it concluded that it was unnecessary in light of the independence of a majority of the members of the Board. As indicated above, all directors other than Messrs. Sassower and Goren are independent. Each independent director may call meetings of the independent directors, and may request agenda topics to be added or considered with in more detail at meetings of the full Board or an appropriate Board committee. Accordingly, the oversight of critical matters, such as the integrity of the Company’s financial statements, 9 PRELIMINARY COPY employee compensation, including compensation of the executive officers, the selection of directors and the evaluation of the Board and key committees is entrusted to independent directors. Role of Board of Directors in Risk Oversight The entire Board and each of its standing committees are involved in overseeing risk associated with the Company and its business. The Board monitors the Company’s governance by review with management and outside advisors, as considered necessary. The Board has delegated certain risk management responsibilities to the Board committees. The Board and the Audit Committee monitor the Company’s liquidity risk, regulatory risk, operational risk and enterprise risk by reviews with management and independent accountants and other advisors, as considered necessary. In its periodic meetings with the independent accountants, the Audit Committee discusses the scope and plan for the audit and includes management in its review of accounting and financial controls, assessment of business risks and legal and ethical compliance programs. As part of its responsibilities as set forth in its charter, the Compensation Committee reviews the impact of the Company’s executive compensation program and the associated incentives to determine whether they present a significant risk to the Company. Communications to the Board The Board of Directors welcomes and encourages stockholders to share their thoughts regarding the Company. Towards that end, the Board of Directors has adopted a policy whereby all communications should first be directed to Investor Relations. Investor Relations will then, for other than routine communications, distribute a copy of the communication to the Chairman of the Board, the Chairman of the Audit Committee and the Company’s Chief Financial Officer. Based on the input and decision of these persons, along with the entire Board, if it is deemed necessary, the Company will respond to the communications. Stockholders should not communicate with individual directors unless requested to do so. See STOCKHOLDER PROPOSALS AND STOCKHOLDER NOMINATIONS OF DIRECTORS, page 25, for information regarding the process for stockholders to nominate individuals for election to the Board of Directors. DIRECTOR COMPENSATION For their service as directors of the Company, all non-employee directors receive a fee of $1,000 for each meeting of the Board of Directors attended, in person, and all directors are reimbursed for all reasonable out-of-pocket expenses incurred in connection with attending such meetings. Generally, each non-employee director receives an option to acquire 1,000,000 shares of Common Stock upon joining the Board, and may receive additional options thereafter so long as they continue to serve as a member of the Board of Directors. The exercise price of all options granted to directors is equal to the market closing price on the date of grant; the options vest quarterly over three years and have a seven-year term. The following table provides information regarding the compensation of the Company’s non-employee directors for the year ended December 31, 2012: Current Directors Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-qualified Deferred Compensation Earnings All Other Compensation Total Stanley Gilbert(1) $ $─ $─ $─ $─ $─ $ Jeffrey Holtmeier (2) $ $─ $─ $─ $─ $─ $ David Welch (3) $ $─ $─ $─ $─ $─ $ Mr. Gilbert received a stock option grant on November 7, 2011, to purchase 1,000,000 shares of the Company’s Common Stock at an exercise price of $0.023 per share. The shares vest quarterly over three years and have a seven-year life from the date of grant. The aggregate number of option awards outstanding for Mr. Gilbert as of December 31, 2012 is 1,000,000. Mr. Holtmeier received a stock option grant on August 11, 2011, to purchase 1,000,000 shares of the Company’s Common Stock at an exercise price of $0.025 per share. The shares vest quarterly over three years and have a seven-year life from the date of grant. The aggregate number of option awards outstanding for Mr. Holtmeier as of December 31, 2012 is 1,000,000. Mr. Welch received a stock option grant on January 28, 2011, to purchase 1,000,000 shares of the Company’s Common Stock at an exercise price of $0.06 per share. The shares vest quarterly over three years and have a seven-year life from the date of grant. The aggregate number of option awards outstanding for Mr. Welch as of December 31, 2012 is 1,050,000. 10 PRELIMINARY COPY SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information as of September 23, 2013, with respect to the beneficial ownership of (i)any person known to be the beneficial owner of more than 5% of any class of voting securities of the Company, (ii)each director and director nominee of the Company, (iii)each of the current executive officers of the Company named in the Summary Compensation Table under the heading "Executive Compensation" and (iv)all directors and executive officers of the Company as a group.Except as indicated in the footnotes to this table (i) each person has sole voting and investment power with respect to all shares attributable to such person and (ii) each person’s address is c/o Communication Intelligence Corporation, 275 Shoreline Drive, Suite 500, Redwood Shores, California 94065-1413. The amounts are not stated in thousands. Common Stock Series A-1 Preferred Stock Series B Preferred Stock Series C Preferred Stock Series D-1 Preferred Stock Series D-2 Preferred Stock Name of Beneficial Owner Number of Shares (1) Percent Of Class (1) Number of Shares (2) Percent Of Class (2) Number of Shares (3) Percent Of Class (3) Number of Shares (4) Percent Of Class (4) Number of Shares (5) Percent of Class (5) Number of Shares (6) Percent of Class (6) Philip S. Sassower (7) 64.5% − − 60.8% 44.3% 10.5% Andrea Goren (8) 63.8% − − 61.1% 43.6% 11.6% Stanley Gilbert (9) 16.4% − − 1.3% 8.5% *% Jeffrey Holtmeier (10) * − *% David E. Welch (11) * − William Keiper (12) 11.24% − 5.6% − − All directors and executive officers as a group (6 persons) (13) 75.33% − − 62.4% 58.7% 11.6% 23.1% 5% Shareholders Phoenix Venture Fund LLC (14) 67.3% − − 60.8% 43.3% − − Michael W. Engmann (15) 16.58% 72.62% 7.4% 3.0% 1.0% 3.8% *Less than 1%. 11 PRELIMINARY COPY 1. Shares of Common Stock beneficially owned and the respective percentages of beneficial ownership of Common Stock assumes the exercise or conversion of all options, warrants and other securities convertible into Common Stock, including shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock and Series D-2 Preferred Stock beneficially owned by such person or entity currently exercisable or exercisable within 60 days of September 23, 2013. Shares issuable pursuant to the exercise of stock options and warrants exercisable within 60 days of September 23, 2013, or securities convertible into Common Stock within 60 days of September 23, 2013 are deemed outstanding and held by the holder of such shares of Common Stock, options, warrants, or other convertible securities, including shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock and Series D-2 Preferred Stock for purposes of computing the percentage of outstanding Common Stock beneficially owned by such person, but are not deemed outstanding for computing the percentage of outstanding Common Stock beneficially owned by any other person. The percentage of beneficial ownership of Common Stock beneficially owned is based on 225,824,325 shares of Common Stock, 991,103 shares of Series A-1 Preferred Stock, 10,563,687 shares of Series B Preferred Stock, 4,384,988 shares of Series C Preferred Stock, 1,413,405,shares of Series D-1 Preferred Stock and 4,399,842 shares of Series D-2 Preferred Stock outstanding as of September 23, 2013. The shares of Common Stock beneficially owned and the respective percentages of beneficial ownership of Common Stock stated in these columns assume conversion of shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock and Series D-2 Preferred Stock. 2. Each outstanding share of Series A-1 Preferred Stock is presently convertible into 7.1429 shares of Common Stock. The shares of Series A-1 Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series A-1 Preferred Stock stated in these columns reflect ownership of shares of Series A-1 Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series A-1 Preferred Stock at this ratio. The percentage of beneficial ownership of Series A-1 Preferred Stock beneficially owned is based on 991,103 shares of Series A-1 Preferred Stock outstanding as of September 23, 2013. 3. Each outstanding share of Series B Preferred Stock is presently convertible into 23.0947 shares of Common Stock. The shares of Series B Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series B Preferred Stock stated in these columns reflect ownership of shares of Series B Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series B Preferred Stock at this ratio. The percentage of beneficial ownership of Series B Preferred Stock beneficially owned is based on 10,563,687 shares of Series B Preferred Stock outstanding as of September 23, 2013. 4. Each outstanding share of Series C Preferred Stock is presently convertible into 44.444 shares of Common Stock. The shares of Series C Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series C Preferred Stock stated in these columns reflect ownership of shares of Series C Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series C Preferred Stock at this ratio. The percentage of beneficial ownership of Series C Preferred Stock beneficially owned is based on 4,384,988 shares of Series C Preferred Stock outstanding as of September 23, 2013. 5. Each share of Series D-1 Preferred Stock is presently convertible into 44.444 shares of Common Stock and There are presently 1,413,405 shares of Series D-1 Preferred Stock outstanding The shares of Series D-1 Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series D-1 Preferred Stock stated in these columns reflect ownership of shares of Series D-1 Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series D-1 Preferred Stock at the above ratios. The percentage of beneficial ownership of Series D-1 Preferred Stock beneficially owned is based on 1,413,402 shares of Series D-1 Preferred Stock outstanding as of September 23, 2013. 6. Each share of Series D-2 Preferred Stock is presently convertible into 20.000 shares of Common Stock. The shares of Series D-2 Preferred Stock beneficially owned and the respective percentages of beneficial ownership of Series D-2 Preferred Stock stated in these columns reflect ownership of shares of Series D-2 Preferred Stock, and not shares of Common Stock issuable upon conversion of shares of Series D-2 Preferred Stock at the above ratios. The percentage of beneficial ownership of Series D-2 Preferred Stock beneficially owned is based on 4,399,842 shares of Series D-2 Preferred Stock outstanding as of September 23, 2013. 7. Represents (a) 61,131,612 shares of Common Stock, (b) 2,543,649 shares issuable to Mr. Sassower upon the exercise of options exercisable within 60 days of September 23, 2013, (c) 148,419,406 shares of Common Stock issuable upon the conversion of 6,426,557 shares of Series B Preferred Stock, (d) 86,370,180 shares of Common Stock issuable upon the conversion of 1,943,331 shares of Series C Preferred Stock, (e) 41,994,564 shares of Common Stock issuable upon the conversion of 990,544 shares of Series D-1 Preferred Stock, and (f) 69,559,443 shares of Common Stock issuable upon the exercise of warrants (see table below for details), including securities beneficially owned by Phoenix, SG Phoenix Ventures LLC, SG Phoenix LLC, Phoenix Banner Holdings LLC and Phoenix Enterprises Family Fund. Please see footnote 14 below for information concerning shares of Common Stock beneficially owned by Phoenix. Along with Mr. Goren, Mr. Sassower is the co-manager of SG Phoenix Ventures LLC, which has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and Phoenix Banner Holdings LLC, and, accordingly, Mr. Sassower may be deemed to be the beneficial owner of the shares owned by Phoenix and Phoenix Banner Holdings LLC. SG Phoenix Ventures LLC, Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by Phoenix and Phoenix Banner Holdings LLC, except to the extent of their respective pecuniary interests therein. Mr. Sassower’s address is 110 East 59th Street, Suite 1901, New York, NY 10022. 12 PRELIMINARY COPY Philip Sassower SG Phoenix Ventures LLC SG Phoenix LLC Phoenix Venture Fund Phoenix Enterprises Family Fund LLC Phoenix Banner Holdings Total Common Shares Stock Options Series B Preferred Stock As If Converted to Common Stock 148,419,406 148,419,406 Series C Preferred Stock As If Converted to Common Stock 84,378,627 1,991,554 86,370,181 Series D-1 Preferred Stock As If Converted to Common Stock 14,833,347 27,161,217 41,994,564 Warrants Total 8. Represents (a) 58,595,056 shares of Common Stock, (b) 5,418,099 shares issuable upon the exercise of options exercisable within 60 days of September 23, 2013, (c) 149,053,425 shares of Common Stock issuable upon the conversion of 6,454,010 shares of Series B Preferred Stock, (d) 85,025,782 shares of Common Stock issuable upon the conversion of 1,913,082 shares of Series C Preferred Stock, (e) 30,018,452 shares of Common Stock issuable upon the conversion of 682,203 shares of Series D-1 Preferred Stock, and (f) 69,059,444 shares of Common Stock issuable upon the exercise of warrants (see table below for details), including securities beneficially owned by Phoenix, SG Phoenix Ventures LLC, SG Phoenix LLC, Phoenix Banner Holdings LLC, Andax LLC and Mr. Goren. Please see footnote 14 below for information concerning Phoenix’s beneficial ownership. Mr. Goren is managing member Andax LLC and disclaims beneficial ownership of the shares except to the extent of his pecuniary interest therein. Along with Mr. Sassower, Mr. Goren is the co-manager of SG Phoenix Ventures LLC, which has the power to vote and dispose of the shares held by Phoenix and by Phoenix Banner Holdings LLC, and accordingly, Mr. Goren may be deemed to be the beneficial owner of the shares owned by Phoenix and Phoenix Banner Holdings LLC. SG Phoenix Ventures LLC, Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by Phoenix and Phoenix Banner Holdings LLC, except to the extent of their respective pecuniary interests therein. Mr. Goren’s address is 110 East 59th Street, Suite 1901, New York, NY 10022. Andrea Goren Andax, LLC SG Phoenix Ventures LLC SG Phoenix LLC Phoenix Venture Fund Phoenix Banner Holdings Total Common Shares Stock Options Series B Preferred Stock As If Converted to Common Stock 634,019 148,419,406 149,053,425 Series C Preferred Stock As If Converted to Common Stock 647,155 84,378,627 85,025,782 Series D-1 Preferred Stock As If Converted to Common Stock 2,764,575 27,161,217 29,925,792 Series D-2 Preferred Stock As If Converted to Common Stock 182,660 182,660 Warrants Total 13 PRELIMINARY COPY 9. Represents (a) 7,693,386 shares of Common Stock, (b) 791,950 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of September 23, 2013, (c) 3,169,932 shares of Common Stock issuable upon the conversion of 137,258 shares of Series B Preferred Stock, (d) 16,512,324 shares of Common Stock issuable upon the conversion of 371,531 shares of Series C Preferred Stock, (e) 2,199,080 shares of Common Stock issuable upon the conversion of 109,954 shares of Series D-2 Preferred Stock, and (f) 13,908,333 shares of Common Stock issuable upon the exercise of warrants (see table below for details). As manager of Galaxy LLC, Mr. Gilbert has the power to vote and dispose of the shares of Common Stock held by Galaxy LLC, and, accordingly, Mr. Gilbert may be deemed to be the beneficial owner of the shares owned by Galaxy LLC. Stanley Gilbert Stanley Gilbert PC Galaxy LLC Mrs. Gilbert Total Common Shares Stock Options Series B Preferred Stock As If Converted to Common Stock Series C Preferred Stock As If Converted to Common Stock Series D-2 Preferred Stock As If Converted to Common Stock Warrants Total Represents (a) 875,250 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of September 23, 2013, (b) 472,320 shares of Common Stock issuable upon the conversion of 23,616 shares of Series D-2 Preferred Stock owned by Genext, LLC (“Genext”), and (c) 1,000,000 shares of Common Stock issuable upon the exercise of warrants exercisable within 60 days of September 23, 2013 beneficially owned by China U.S. Business Development, LLC (“CUBD”).As manager of CUBD and Genext, Mr. Holtmeier has the power to vote and dispose of the shares of Common Stock held by CUBD and Genext, and, accordingly, Mr. Holtmeier may be deemed to be the beneficial owner of the shares owned by CUBD and Genext. Represents 1,091,850 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of September 23, 2013. Represents (a) 9,001,199 shares of Common Stock issuable upon the exercise of options exercisable within 60 days of September 23, 2013, (b) 10,937,802 shares issuable upon the conversion of 246,103 shares of Series C Preferred Stock, and (c) an aggregate of 8,666,667 shares of Common Stock issuable upon exercise of warrants exercisable within 60 days of September 23, 2013 beneficially owned by FirstGlobal Partners LLC (“FirstGlobal”). As manager of FirstGlobal, Mr. Keiper has the power to vote and dispose of the shares of Common Stock held by FirstGlobal and, accordingly, Mr. Keiper may be deemed to be the beneficial owner of the shares owned by FirstGlobal. Includes shares of Common Stock beneficially owned by Phoenix. Please see footnote 14 below for information concerning shares of Common Stock beneficially owned by Phoenix. Mr. Sassower and Mr. Goren are the co-managers of SG Phoenix Ventures LLC, which has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, accordingly, Mr. Sassower and Mr. Goren may be deemed to be the beneficial owner of the shares owned by Phoenix. SG Phoenix Ventures LLC, Mr. Sassower and Mr. Goren each disclaim beneficial ownership of the shares owned by Phoenix, except to the extent of their respective pecuniary interests therein. The amount stated above includes 7,961,748 shares issuable upon the exercise of options within 60 days of September 23, 2013. 14 PRELIMINARY COPY Represents (a) 58,576,054 shares of Common Stock, (b) 148,419,406 shares of Common Stock issuable upon the conversion of 6,426,557 shares of Series B Preferred Stock, and (c) 84,378,627 shares of Common Stock issuable upon the conversion of 1,898,521 shares of Series C Preferred Stock and (d) 53,333,333 shares of Common Stock issuable upon the exercise of warrants exercisable within 60 days of September 23, 2013. See the table below for more detail. SG Phoenix Ventures LLC is the Managing Member of Phoenix, with the power to vote and dispose of the shares of Common Stock held by Phoenix. Accordingly, SG Phoenix Ventures LLC may be deemed to be the beneficial owner of such shares. Andrea Goren is the co-manager of SG Phoenix Ventures LLC, has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, as such, may be deemed to be the beneficial owner of the common shares owned by Phoenix and by SG Phoenix LLC, of which he is a member. Philip Sassower is the co-manager of SG Phoenix Ventures LLC, has the shared power to vote and dispose of the shares of Common Stock held by Phoenix and, as such, may be deemed to be the beneficial owner of the common shares owned by Phoenix and by SG Phoenix LLC, of which he is a member. SG Phoenix Ventures LLC, Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by Phoenix, and Mr. Goren and Mr. Sassower each disclaim beneficial ownership of the shares owned by SG Phoenix LLC, except to the extent of their respective pecuniary interests therein. The address of these stockholders is 110 East 59th Street, Suite 1901, New York, NY 10022. Phoenix Venture Fund LLC SG Phoenix Ventures LLC Total Common Shares Stock Options - Series B Preferred Stock As If Converted to Common Stock Series C Preferred Stock As If Converted to Common Stock Warrants Total Represents (a) 8,964,953 shares of Common Stock beneficially owned by Mr. Engmann, (b) 5,141,288 shares of Common Stock issuable upon the conversion of 719,776 shares of Series A-1 Preferred Stock beneficially owned by Mr. Engmann, (c) 18,014,513 shares of Common Stock issuable upon the conversion of 780,028 shares of Series B Preferred Stock beneficially owned by Mr. Engmann, (d) 5,808,615 shares of Common Stock issuable upon the conversion of 130,694 shares of Series C Preferred Stock beneficially owned by Mr. Engmann, (e) 1,845,067 shares of Common Stock issuable upon the conversion of 41,514 shares of Series D-1 Preferred Stock beneficially owned by Mr. Engmann, and (f) 3,321,100 shares of Common Stock issuable upon the conversion of 166,055 shares of Series D-2 Preferred Stock beneficially owned by Mr. Engmann. See the following table for more detail. Mr. Engmann’s address is 220 Bush Street, No. 660, San Francisco, CA 94104. Michael Engmann MDNH Partners, LP KENDU Partners Company Total Common Shares Stock Options Series A-1 Preferred Stock As If Converted to Common Stock Series B Preferred Stock As If Converted to Common Stock Series C Preferred Stock As If Converted to Common Stock - Series D-1 Preferred Stock As If Converted to Common Stock - - 1,845,067- Series D-2 Preferred Stock As If Converted to Common Stock Total 15 PRELIMINARY COPY PROPOSAL 2 AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF SERIES D-1 PREFERRED STOCK FROM 3,000,,000,000 At the Annual Meeting, stockholders will be asked to consider and vote upon a proposal to amend the Company’s Amended and Restated Certificate of Incorporation (the “Charter Amendment”) in order to increase the number of authorized shares of Series D-1 Preferred Stock from 3,000,000 to 6,000,000 shares.Increasing the authorized number of shares of Series D-1 Preferred Stock requires that the Company amend its Amended and Restated Certificate of Incorporation in order to increase the authorized number of shares of capital stock from 1,536,000,000 to 1,540,000,000, increase the authorized number of shares of Preferred Stock from 36,000,000 to 40,000,000, and increase the authorized number of shares of Series D-1 Preferred Stock from 3,000,000 to 6,000,000.As discussed in Proposal Three, stockholders will also be asked to consider and vote upon a proposal to increase the number of authorized shares of Series D-2 Preferred Stock from 8,000,000 to 9,000,000.If the Charter Amendment is approved, the Company will have 1,500,000,000 authorized shares of Common Stock and 40,000,000 authorized shares of Preferred Stock, 2,000,000 of which will be designated as SeriesA-1 Preferred Stock, 14,000,000 of which will be designated as SeriesB Preferred Stock, 9,000,000 of which will be designated Series C Preferred Stock, 6,000,000 of which will be designated as Series D-1 Convertible Preferred Stock (“Series D-1 Preferred Stock”), and 9,000,000 of which will be designated Series D-2 Convertible Preferred Stock (“Series D-2 Preferred Stock”). The Board of Directors has unanimously approved the Charter Amendment, believes the Charter Amendment is in the best interests of the Company and its stockholders for the reasons set forth below, and recommends that the stockholders approve the Charter Amendment. The Charter Amendment will allow the Company to have additional shares of stock available for payment-in-kind dividends and in the event of future capital raising activities as may be approved by the Board of Directors. At this time, the Company’s only known use of the additional shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock is to make payment of in-kind dividends on outstanding shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock. The complete text of the form of the Charter Amendment is set forth in AppendixA to this proxy statement. The Charter Amendment is subject to revision for such changes as may be required by the Delaware Secretary of State and other changes consistent with this proposal that we may deem necessary or appropriate. Stockholder approval of the Charter Amendment to increase the authorized shares of Series D-1 Preferred Stock will require the approval of (i)a majority of outstanding shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (ii) a majority of outstanding shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (iii) a majority of outstanding shares of Series B Preferred Stock voting as a separate class, (iv) a majority of outstanding shares of Series C Preferred Stock voting as a separate class, (v) a majority of outstanding shares of Series D-1 Preferred Stock voting as a separate class, and (vi) a majority of outstanding shares of Series D-2 Preferred Stock voting as a separate class. Because Proposal Three also relates to approval of the Charter Amendment, the failure of stockholders to approve both Proposal Two and Proposal Three will result in the Charter Amendment not being approved and no increase in the authorized shares of Series D-1 Preferred Stock or the authorized shares of Series D-2 Preferred Stock .For this reason, a description of the rights, preferences, and privileges Series D-1 Preferred Stock and Series D-2 Preferred Stock, the purpose of the increase in shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock, and the effect of the increase in shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock are presented together below. Description of Rights, Preferences, and Privileges of Series D-1Preferred Stock and Series D-2 Preferred Stock The rights, preferences, and privileges of the SeriesD-1 Preferred Stock and Series D-2 Preferred Stock are summarized below.Where the rights of the Series D-1 Preferred Stock and Series D-2 Preferred Stock are identical and pari passu, the Series D-1 Preferred Stock and Series D-2 Preferred Stock are referred to collectively as the “Series D Preferred Stock.” Authorized Shares and Liquidation Preference.If the Charter Amendment is approved, the number of authorized shares of SeriesD-1 Preferred Stock will be 6,000,000, and the number of authorized shares of SeriesD-2 Preferred Stock will be 9,000,000. The shares of SeriesD Preferred Stock have a liquidation preference $1.00 plus any accrued and unpaid dividends. 16 PRELIMINARY COPY Ranking.Shares of SeriesD Preferred Stock rank senior to our outstanding SeriesA-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock and all shares of Common Stock with respect to dividend rights and rights on liquidation, winding-up and dissolution. Dividends.Shares of SeriesD Preferred Stock accrue dividends at the rate of 10% per annum, payable quarterly, in cash or additional shares of SeriesD Preferred Stock valued at $1.00 per share. No dividends may be paid on the Company’s SeriesA-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock or Common Stock so long as any dividends on the SeriesD Preferred Stock remain unpaid, and any dividend other than required dividends are subject to the protective provisions set forth below. Liquidation.In the event the Company voluntarily or involuntarily liquidates, dissolves or winds up, the holders of the SeriesD Preferred Stock are entitled to receive, in preference to all other shares of the Company’s capital stock, liquidating distributions in the amount of $1.00 per share plus any accrued dividends. After receipt of the liquidation preference by the holders of Series D Preferred Stock and after payment of the Series C Preferred Stock, Series B Preferred Stock and Series A-1 Preferred Stock liquidation preferences, the shares of Series C Preferred Stock, SeriesB Preferred Stock, and Series A-1 Preferred Stock will participate with the Common Stock in remaining liquidation pro rata on an as-converted basis. A merger or consolidation (other than one in which the then current stockholders own a majority of the voting power in the surviving or acquiring corporation) or a sale, lease transfer, exclusive license or other disposition of all or substantially all of the assets of the Company will be treated as a liquidation event triggering the liquidation preference. Voting Rights.Holders of the Series D-1 Preferred Stock and Series D-2 Preferred Stock vote together with the holders of Common Stock and the holders of Series A-1 Preferred Stock, Series B Preferred Stock and Series C Preferred Stock on an as-converted basis on all matters brought before the stockholders.Each share of Series D-1 Preferred Stock is convertible into Common Stock at an initial conversion price of $0.0225 per share, which means that holders of Series D-1 Preferred Stock have approximately 44.444 votes for each share of Series D-1 Preferred Stock held by them when voting on an as-converted basis.Each share of Series D-2 Preferred Stock is convertible into Common Stock at an initial conversion price of $0.05 per share, when means that holders of Series D-2 Preferred Stock have 20 votes for each share of Series D-2 Preferred held by them when voting on an as-converted basis.In addition, holders of the Series D-1 Preferred Stock and Series D-2 Preferred Stock are entitled to vote separately as a class in connection with the protective provisions described below and as otherwise required by law or the Company’s Amended and Restated Certificate of Incorporation. Protective Provisions.So long as 20% shares of Series D Preferred Stock are outstanding (subject to appropriate adjustment in the event of any stock dividend, stock split, combination, subdivision or other similar recapitalization affecting such shares), in addition to any other vote or approval required under the Company’s certificate of incorporation (“Charter”) or by applicable law, the Company will not, without the written consent or affirmative vote of holders of at least a majority of the then outstanding shares of Series D-1 Preferred Stock and at least a majority of the then outstanding shares of Series D-2 Preferred Stock, either directly or indirectly by amendment, merger, consolidation, or otherwise: (i) liquidate, dissolve or wind-up the business and affairs of the Company or any subsidiary, or effect any sale or disposition of all or a significant portion of the capital stock or assets of the Company or a merger, consolidation, share exchange, reorganization or other similar transaction or consent to any of the foregoing; (ii) amend, alter or repeal any provision of the Charter or Bylaws of the Company; or (iii) authorize, create, designate or issue any equity securities or securities convertible into equity securities with equal or superior rights, preferences or privileges to those of the Series D Preferred Stock (including, debt that is convertible into capital stock and redeemable preferred stock that is not treated as Common Stock for tax purposes) or, other than the issuance of shares of Common Stock on exercise or conversion of securities outstanding on the closing date of the transactions, issue any shares of Common Stock or securities convertible into or exercisable (directly or indirectly) for Common Stock if at such time (or after giving effect to such issuance) the Company does not have sufficient shares of Common Stock available out of its authorized but unissued stock for the purpose of effecting the conversion of the Series D Preferred Stock into Common Stock and the exercise and conversion of all other securities convertible or exercisable (directly or indirectly) for Common Stock; (iv) increase or decrease the number of authorized shares of Series D Preferred Stock or of any additional class or series of capital stock; (v) reclassify, alter or amend any existing security that is junior to or on parity with the Series D Preferred Stock; (vi) purchase or redeem, or declare or pay any dividends on, any capital stock or securities convertible or exchangeable into shares of capital stock, other than dividends required to be paid on shares of Series D Preferred Stock, Series C Preferred Stock, Series B Preferred Stock and Series A-1 Preferred Stock under the terms of the certificates of designation for such stock; 17 PRELIMINARY COPY (vii) incur any indebtedness, including capital leases, other than trade payables incurred in the ordinary course of business; (viii) create or hold capital stock in any subsidiary that is not a wholly-owned subsidiary of the Company or dispose of any subsidiary stock or all or a significant portion of any subsidiary assets; (ix) increase or decrease the size of the Board of Directors of the Company; (x) make any material alteration to the Company’s business plan; or (xi) except as otherwise approved by the Board of Directors, including a majority of the Preferred Stock Directors, authorize or adopt any stock option plan, restricted stock plan, stock incentive plan or other employee benefit plan or increase the number of shares of Common Stock issuable under any such plan in effect on the closing date of the transactions. Conversion Rights.Each share of Series D-1 Preferred Stock and each share of Series D-2 Preferred Stock initially converts into Common Stock at a conversion price of $0.0225 per share and a conversion price of $0.05 per share, respectively, at any time at the option of the holder, subject to adjustments for stock dividends, splits, combinations and similar events. Mandatory Conversion.Each share of Series D-1 Preferred Stock will automatically be converted into Common Stock at the then applicable conversion price upon the written consent of holders representing a majority of the shares of Series D-1 Preferred Stock then outstanding.Each share of Series D-2 Preferred Stock will automatically be converted into Common Stock at the then applicable conversion price upon the written consent of holders representing a majority of the shares of Series D-2 Preferred Stock then outstanding. Each share of Series D-1 and D-2 Preferred Stock will automatically be converted into Common Stock at the then applicable conversion price upon the written consent of holders representing a majority of the shares of Series B Preferred Stock then outstanding with respect to the automatic conversion of the Series B Preferred Stock. Purpose of the Increase in Number of Authorized Shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock Currently, the Company’s Charter authorizes the issuance of 1,536,000,000 shares of capital stock, 1,500,000,000 of which are designated as Common Stock and 36,000,000 of which are designated as Preferred Stock. The Company has previously designated 2,000,000 shares as SeriesA-1 Preferred Stock, 14,000,000 shares of Series B Preferred Stock, 4,100,000 shares of Series C Preferred Stock, 3,000,000 shares of Series D-1 Preferred Stock and 8,000,000 shares of Series D-2 Preferred Stock. As of the record date, there were 225,824,328 shares of Common Stock outstanding, 991,103 shares of SeriesA-1 Preferred Stock convertible into 7,079,304 shares of Common Stock, 10,563,687 shares of Series B Preferred Stock convertible into 243,796,146 shares of Common Stock, 4,384,988 shares of Series C Preferred Stock convertible into 194,888,368 shares of Common Stock, 1,413,405 shares of Series D-1 Preferred Stock convertible into 62,818,011 shares of Common Stock, 4,399,842 shares of Series D-2 Preferred stock convertible into 87,996,831 shares of Common Stock and 205,831,370 shares of Common Stock reserved for issuance under outstanding compensation plans, options or warrants. The Company must amend its Charter to provide it with sufficient authorized shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock to provide for payment-in-kind dividends and in the event of future capital raising activities and other transactions that may be deemed advisable and in the best interests of the Company and its stockholders. The failure to approve the Charter Amendment will result in the eventual impairment of the Company’s ability to make payment of dividends in-kind through the issuance of additional shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock.Assuming the Company does not enter into any other transactions involving the issuance of Series D-1 Preferred Stock or Series D-2 Preferred Stock, the impairment of the Company’s ability to make payment of dividends in-kind on shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock will occur on December 31, 2020 and June 30, 2019, respectively.In 18 PRELIMINARY COPY the event of such an impairment, the Company will be required to pay dividends in cash on shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock to satisfy the dividend obligation. The Board of Directors has unanimously determined that Proposal 2 is desirable and in the stockholders’ best interest of the Company’s stockholders. The Board of Directors recommends that the stockholders approve the amendment of the Certificate of Incorporation to increase the number of authorized shares of capital stock. Effects of Approval of the Increase in the Number of Authorized Shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock The table below shows the capitalization of the Company as of June 30, 2013, on an actual and pro forma basis giving effect to the approval of Proposal 2, which would result in an increase of an additional 3,000,000million authorized shares of SeriesD-1 Preferred Stock and an increase of an additional 1,000,000 authorized shares of Series D-2 Preferred Stock. 19 PRELIMINARY COPY COMMUNICATION INTELLIGENCE CORPORATION CAPITALIZATION Actual and Pro Forma as of June 30, 2013 As of June 30, 2013 Adjusted Adjusted As of June 30, 2013 SHARES AUTHORIZED Total Preferred Stock authorized Total Preferred Stock designated SeriesA-1 Total Preferred Stock designated SeriesB Total Preferred Stock Series C Total Preferred Stock Series D-1 Total Preferred Stock Series D-2 Total Common Stock authorized COMMON AND PREFERRED STOCK OUTSTANDING SeriesA-1 Convertible Preferred issuedand outstanding (8% coupon) SeriesB Convertible Preferred, issued and outstanding (10%coupon) SeriesC Convertible Preferred, issued and outstanding (10%coupon) Series D-1 Convertible Preferred, issued and outstanding (10% coupon) Series D-2 Convertible Preferred issued and outstanding (10% coupon) Common Stock issued and outstanding Treasury Shares COMMON STOCK OUTSTANDING FULLY DILUTED SeriesA-1 Convertible Preferred on an as-if-converted basis SeriesB Convertible Preferred on an as if converted basis Series C Convertible Preferred on an as if converted basis Series D-1 Convertible Preferred on an as if converted basis Series D-2 Convertible Preferred on an as if converted basis Common Stock issued and outstanding Stock options outstanding Warrants outstanding Total shares outstanding on a fully diluted basis 1,020,673,082 1,020,673,082 The Charter Amendment increases the authorized amount of Series D-1 Preferred Stock by 3,000,000 shares and increases the authorized amount of Series D-2 Preferred Stock by 1,000,000 shares.The Company’s Series D Preferred Stock is senior to all other series of preferred stock.If all such shares are subsequently issued by the Company, then the aggregate amount of senior liquidation preferences will increase by $4,000,000. Each outstanding share of Series D-1 Preferred Stock is presently convertible into 44.4444 shares of Common Stock, and accordingly is entitled to an equivalent number of votes per share.Each outstanding share of Series D-2 Preferred Stock is presently convertible into 20 shares of Common Stock, and accordingly is entitled to an equivalent number of votes per share.The Charter Amendment increases the authorized amount of Series D-1 Preferred Stock by 3,000,000 shares and increases the authorized amount of Series D-2 Preferred Stock by 1,000,000 shares.If all such shares are subsequently issued by the Company, then, at present applicable rates of conversion, such additional shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock would be convertible into 133,333,333 shares of Common Stock and 20,000,000 shares of Common Stock, respectively, and would be entitled to an equivalent number of votes per share.Such additional shares would represent approximately 13.1% of the Company’s capitalization on a fully diluted basis. Required Vote The Charter Amendment will require the approval of (i)a majority of outstanding shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 20 PRELIMINARY COPY Preferred Stock voting together as one class on an as-converted basis, (ii) a majority of outstanding shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (iii) a majority of outstanding shares of Series B Preferred Stock voting as a separate class, (iv) a majority of outstanding shares of Series C Preferred Stock voting as a separate class, (v) a majority of outstanding shares of Series D-1 Preferred Stock voting as a separate class, and (vi) a majority of outstanding shares of Series D-2 Preferred Stock voting as a separate class. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” PROPOSAL 2. PROPOSAL 3 AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF SERIES D-2 PREFERRED STOCK FROM 8,000,,000,000 At the Annual Meeting, stockholders will be asked to consider and vote upon a proposal to approve the Charter Amendment in order to increase the number of authorized shares of Series D-2 Preferred Stock from 8,000,000 to 9,000,000 shares.Increasing the authorized number of shares of Series D-2 Preferred Stock requires that the Company amend its Amended and Restated Certificate of Incorporation in order to increase the authorized number of shares of capital stock from 1,536,000,000 to 1,540,000,000, increase the authorized number of shares of Preferred Stock from 36,000,000 to 40,000,000, and increase the authorized number of shares of Series D-2 Preferred Stock from 8,000,000 to 9,000,000.As discussed in Proposal Two above, stockholders will also be asked to consider and vote upon a proposal to increase the number of authorized shares of Series D-1 Preferred Stock from 3,000,000 to 6,000,000.If the Charter Amendment is approved, the Company will have 1,500,000,000 authorized shares of Common Stock and 40,000,000 authorized shares of Preferred Stock, 2,000,000 of which will be designated as SeriesA-1 Preferred Stock, 14,000,000 of which will be designated as SeriesB Preferred Stock, 9,000,000 of which will be designated Series C Preferred Stock, 6,000,000 of which will be designated as Series D-1 Preferred Stock, and 9,000,000 will be designated Series D-2 Convertible Preferred Stock. The Board of Directors has unanimously approved the Charter Amendment, believes the Charter Amendment is in the best interests of the Company and its stockholders for the reasons set forth below, and recommends that the stockholders approve the Charter Amendment. The Charter Amendment will allow the Company to have additional shares of stock available for payment-in-kind dividends and in the event of future capital raising activities as may be approved by the Board of Directors.At this time, the Company’s only known use of the additional shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock is to make payment of in-kind dividends on outstanding shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock. The complete text of the form of the Charter Amendment is set forth in AppendixA to this proxy statement. The Charter Amendment is subject to revision for such changes as may be required by the Delaware Secretary of State and other changes consistent with this proposal that we may deem necessary or appropriate. Stockholder approval of the Charter Amendment to increase the authorized shares of Series D-2 Preferred Stock will require the approval of (i)a majority of outstanding shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (ii) a majority of outstanding shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (iii) a majority of outstanding shares of Series B Preferred Stock voting as a separate class, (iv) a majority of outstanding shares of Series C Preferred Stock voting as a separate class, (v) a majority of outstanding shares of Series D-1 Preferred Stock voting as a separate class, and (vi) a majority of outstanding shares of Series D-2 Preferred Stock voting as a separate class. Because Proposal Two also relates to approval of the Charter Amendment, the failure of stockholders to approve both Proposal Two and Proposal Three will result in the Charter Amendment not being approved and no increase in the authorized shares of Series D-1 Preferred Stock or the authorized shares of Series D-2 Preferred Stock.For this reason, a description of the rights, preferences, and privileges Series D-1 Preferred Stock and Series D-2 Preferred Stock, the purpose of the increase in shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock, and the effect of the increase in shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock are presented together above.For additional information on the rights, preferences, and privileges Series D-1 Preferred Stock and Series D-2 Preferred Stock, the purpose of the increase in shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock, and the effect of the increase in shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock, please see the information provided in Proposal Two under the headings “Description of Rights, Preferences, and Privileges of Series D-1Preferred Stock and Series D-2 Preferred Stock,” “Purpose of the Increase in Number of Authorized Shares of Series D-1 Preferred Stock and Series D-2 21 PRELIMINARY COPY Preferred Stock,” and “Effects of Approval of the Increase in the Number of Authorized Shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock.” Required Vote The Charter Amendment will require the approval of (i)a majority of outstanding shares of Common Stock, Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (ii) a majority of outstanding shares of Series A-1 Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D-1 Preferred Stock, and Series D-2 Preferred Stock voting together as one class on an as-converted basis, (iii) a majority of outstanding shares of Series B Preferred Stock voting as a separate class, (iv) a majority of outstanding shares of Series C Preferred Stock voting as a separate class, (v) a majority of outstanding shares of Series D-1 Preferred Stock voting as a separate class, and (vi) a majority of outstanding shares of Series D-2 Preferred Stock voting as a separate class. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” PROPOSAL 3. PROPOSAL 4 RATIFICATION OF THE APPOINTMENT OF PMB HELIN DONOVAN, LLP AS THE COMPANY’S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 The Audit Committee of the Board of Directors has appointed PMB Helin Donovan, LLP as the independent registered public accounting firm to audit the Company’s consolidated financial statements for the fiscal year ending December31, 2013. The selection of independent auditors is being submitted to a vote of the stockholders. If the appointment of the independent auditor is not ratified by stockholder vote, the Audit Committee may appoint another independent auditor or may decide to maintain its appointment of PMB Helin Donovan, LLP. The Audit Committee operates under a written charter adopted by the Board of Directors. The Committee has approved all services provided by PMB Helin Donovan, LLP and has reviewed and discussed with PMB Helin Donovan, LLP the fees paid to such firm, as described below. A representative of PMB Helin Donovan, LLP will be present at the Annual Meeting to respond to appropriate questions from stockholders and will have the opportunity to make a statement if he or she so desires. Audit and other Fees. PMB Helin Donovan has been the Company’s auditors since May 2011. During fiscal years 2011 and 2012, the estimated fees for audit and other services performed by PMB Helin Donovan and GHP Horwath for the Company were as follows: Nature of Service Audit Fees $ (86%) $ (72%) Audit-Related Fees $ (6%) $ (20%) Tax Fees $ (8%) $ (8%) All Other Fees $
